The opinion on the petition for rehearing was delivered on the S3d of April 18X4, as follows, by
Judge Owsley :
An opinion was delivered in this case at the last term of this court, affirming the judgment of the court below. A rehearing of the cause was then asked, for the various reasons stated in the appellants’petition ; but upon further examination, we still think the former opinion correct.
The only point on which there can be any room for doubt, is as to the effect of an order made by the court below at the October term, 1810. If that order has* the effect of authorising the emanation of the habere facias against the appellee for the land of which restitution was awarded bun by the judgment of the court below, the reasons upon which this court went in the former opinion fail, and that opinion should consequently be set aside. But we apprehend that order cannot be considered to have such efficacy. It states, “ that pn the motion of the appellants a writ of habere facias *317possessionem is awarded them.” But it may be asked, 'awarded them against whom, and for what ? If it be paid for the land in question, it is answered, there is nothing in the record to shew it. If it be said against the defendants against whom the writ issued, it is answered the record does not so express it, and there is no judgment for land in favor of the appellants jointly against the appellee from which such a presumption can arise.
We think, therefore, the order made at the October term, did not justify the writ of hub. fa. pos. and that it consequently irregularly issued before a revival of the ^Judgment by scire facias, according to the opinion heretofore given, and that the petition for a rehearing must be overruled,